Opinion by
Hoffman, J.,
Appellant appeals from his conviction on two counts of arson contending that:
(1) The trial judge abused his discretion by imposing an unduly harsh sentence in light of the fact that he committed the crimes while severely intoxicated, and
(2) The district magistrate erred in refusing to dismiss the charges against him in that he was not brought to trial within 180 days of his arrest as required by 19 P.S. §881 (Act of June 28, 1957, P. L. 428).
On November 28, 1971, the appellant set fire to the home and automobile of his former wife in Hollidaysburg, Blair County. Appellant was sentenced to serve concurrent terms of not less than 18 months nor more than five years and not less than six months nor more than twelve months in prison. We have reviewed the facts of this appeal and believe that the trial judge did not abuse his discretion in sentencing appellant.
Furthermore, appellant was arrested and incarcerated on November 28, 1971. He was not brought to trial for more than 180 days following this incarceration. This does not constitute a violation of 19 P.S. §881, for that statute “by its clear language applies only to persons who have entered upon a ‘term of imprisonment’ pursuant to a conviction.” Commonwealth ex rel. DeMoss v. Cavell, 423 Pa. 597, 225 A. 2d 673 (1966). *114Thus, appellant’s rights under the statute have not been violated.
Accordingly, the judgment of sentence of the lower court is affirmed.